—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered January 8, 1999, which, in an action for personal injuries sustained when plaintiff was knocked down by a large piece of sheetrock being carried into a commercial building by construction workers, denied defendant-appellant building owner’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Summary judgment in defendant building owner’s favor is precluded by issues of fact as to its negligence in instructing or supervising defendant independent contractor (see, Goodman v 78 W. 47th St. Corp., 253 AD2d 384, 386-387). Such factual issues were raised by deposition testimony that it had policies in place concerning the scheduling and place of freight, deliveries, consulted with the contractor concerning the scheduling of the work, and decided for itself if and when cones should be used to warn or protect the public. We add, by way of limitation of *145issues of fact for trial, that the moving of a heavy piece of sheetrock along a busy City sidewalk does not, without more, constitute an inherently dangerous activity (cf., supra). Concur — Nardelli, J. P., Williams, Wallach, Lerner and Andrias, JJ.